RESOLUCIÓN
Examinada la petición de reinstalación al ejercicio de la abogacía y notaría, presentada por el abogado Luis A. Ríos Rodríguez, se autoriza su reinstalación al ejercicio de la abogacía y notaría, efectivo inmediatamente.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton hizo constar que reinstalaría al peticionario al ejercicio de la abogacía, pero no al de la notaría. El Juez Asociado Señor Rivera Pérez no intervino.
(Fdo.) Aida I. Oquendo Graulau

Secretaria del Tribunal Supremo